Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 12/11/2020 are acknowledged and have been fully considered.  Claims 11, 17, 21, 31-32 are now pending.  Claims 1-10, 12-16, 18-20, and 22-30 are canceled; claims 11, 17, and 21 are amended; claims 31-32 are new.
Claims 11, 17, 21, 31-32 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

0.5%-1.25% and 0.5%-9.25%”, however there is no support for such composition. There is support for the composition wherein the weight percentages of the components (a), (b) and (c) are respectively 9%-20%, 0.5%-9.25% and 0.5%-1.25% (see instant specification, page 4, paragraph 6).  As such, the new claim 31 of 12/11/2020 are introducing new matter and is rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites that the “film is prepared through mixing and drying raw materials”. As written, the language is unclear whether this is a product or a method, two different statutory categories of a 
Further, the term "raw materials" in claims 21 and 31 is a relative term which renders the claim indefinite. In regards to both claims 21 and 31, the term "raw materials" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear whether raw means that the materials are unprocessed, uncooked, unchanged and to what extent. For example, is pullulan raw when it is in the cells before it is extracted and would the extraction process cause the pullulan to no longer be raw? For these reasons, one with ordinary skill in the art would not understand the metes and the bounds of the instant claims, thus claims 21 and 31 are indefinite. For the purposes of search and examination, the claims are understood as: 
“Claim 21: The tadalafil orally dissolving film, as recited in claim 11, wherein: the tadalafil orally dissolving film is prepared through the mixing and drying, wherein the tadalafil orally dissolving film consists of the following components by weight percentage of:…” and

“Claim 31: The Tadalafil orally dissolving film, as recited in claim 21, wherein: weight percentages of the components (a), (b) and (c) are respectively 9%-20%, 0.5%-9.25% and 0.5%-1.25%.” (as shown above)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20130039932 A1 (Park, 2013) in view of US PGPUB 2009047330 A1 (Bangalore, 2009; as listed on Notice of References Cited of 05/22/2020). 

In regards to claims 11 and 17, Park teaches an oral film dosage of tadalafil (see Park, paragraph 0041). Park teaches that the water-soluble polymer, pullulan (see Park, paragraph 0037), and additives such as an acidic agent, citric acid (see Park, paragraph 0053), and a filler, microcrystalline cellulose or cellulose polymer (see Park, paragraph 0047), are combined in a solution (see Park, paragraph 0070-0071). Further, Park teaches that composition comprises a plasticizer, such as polyethyleneglycol (see Park, paragraph 0049), orange flavor (see Park, paragraph 0055), a pigment (see Park, paragraph 0059), and a high potency sweetener, such as sucralose, aspartame, acesulfame salts, or saccharine salts (see Park, paragraph 0031). The plasticizer may be used in an amount from 0.1 to 15 wt. % (see Park, paragraph 0048), the acidic agent from 0.1 to 10 wt. % (see Park, paragraph 0052), the flavor from 1 to 15 wt. % (see Park, paragraph 0056), the pigment from 0.01 to 10 wt. % (see Park, paragraph 0059), and the sweetener from 0.1 to 10 wt. % (see Park, paragraph 0032). Further, the active pharmaceutical ingredient is in the amount of 0.1 to 30 wt. % (see Park, paragraph 0045). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further, it is noted that Park does teach other components, however, it is taught that those components may be included, without being required in the composition (see Park, paragraph 0027-0028).

Park is silent on silent on the use of at least one member selected from hydroxyalkyl cellulose in the film-forming material. 

Bangalore teaches a tadalafil film (see Bangalore, paragraph 0018; claims 1 and 3) with the film materials comprising pullulan (see Bangalore, paragraph 0041; claim 14), citric acid (see Bangalore, paragraph 0039; claim 17), and hydroxylalkyl cellulose, such as hydroxypropylmethyl cellulose or hydroxyl propyl cellulose (see Bangalore, paragraph 0041; claim 15), along with a plasticizer (see Bangalore, paragraph 0045; claim 1), a correctant (saccharin (see Bangalore, paragraph 0034; claim 19); mannitol (see Bangalore, paragraph 0036; claim 17)), a colorant (see Bangalore, Page 4, paragraph 0045; claim 17), and aromatic, such as orange flavoring (see Bangalore, paragraph 0034; claim 19).
In regards to claim 11, Bangalore further teaches that the film forming polymers can be used themselves or in combination with other polymers (see Bangalore, paragraph 0044). 

In regards to claims 11 and 17, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Park and Bangalore to formulate a tadalafil orally dissolving film consisting of tadalafil, film-forming material, plasticizer, correctant, colorant and aromatic, wherein the film-forming material comprises consists of components of: (a) at least one member selected from polysaccharide; (b) at least one member selected from organic acid; and (c) at least one member selected from hydroxyalkyl cellulose as the films of Bangalore have dry and wet tack properties that improve the ease of handling and use of the film (see Bangalore, paragraph 0040). One with ordinary skill in the art would be motivated to combine the mixture of film forming polymers and the amount of film forming polymers used in the film from Bangalore with the film of Park according to the known methods of making the film (see Park, paragraphs 0069-0075) to yield predictable results . 

Claims 21 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 20130039932 A1 (Park, 2013) in view of US PGPUB 2009047330 A1 (Bangalore, 2009; as listed on Notice of References Cited of 05/22/2020) as applied to claims 11 and 17 above, and further in view of US PGPUB 20140377328 A1 (Ishise, 2014).

The teachings of Park and Bangalore have been described supra. In regards to claim 21, Bangalore further teaches that ethanol is an acceptable emulsifier to include in the composition (see Bangalore, paragraph 0035). Bangalore teaches that the film former concentration is in the range of 5-99% of the dry weight of the film (see Bangalore, paragraph 0040). Further Bangalore teaches the following dry weight percentages: emulsifying agent (0.1%-10%), plasticizer (0.5-20%), active agents (0.01-80%), taste modifying agents (0.1-10%), coloring agents (0.01-5%), water soluble inert fillers (0.5-50%), preservatives (0.01-10%), buffering agents (0.1-10%) and stabilizers (0.01-5%) (see Bangalore, paragraph 0045). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


Park and Bangalore are silent on the amount of an ethanol solution comprising the film in an amount of 50%-80%. 

prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further in regards to claim 21, Ishise teaches that the composition is formed by making a solution and drying the solution to form a film (see Ishise, paragraph 0034). 

In regards to claim 21, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Park and Bangalore with Ishise to formulate a tadalafil orally dissolving film wherein 20 to 90% of the composition is made from an ethanol-containing solvent as having an ethanol-containing solvent is preferably used in from the viewpoints of uniform blending of the drug in the drug layer and masking of the bitter and/or the astringent taste (see Ishise, paragraph 0033). One with ordinary skill in the art would be motivated to combine the film of Park and Bangalore with the ethanol-containing solvent of Ishise according to the method of film preparation (see Ishise, paragraph 0033) to yield predictable results with a reasonable expectation of success. One with ordinary 
Further, in regards to claim 21, a product-by-process claim drawn to a composition directed towards the orally dissolving film, the patentability of a product does not depend on its method of production. The combination of Park, Bangalore, and Ishise teach the instantly claimed orally dissolving film. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. The teachings of Park, Bangalore, and Ishise establish the orally dissolving film as instantly claimed, thus the burden shifts to the applicant to come forward with evidence showing that the process of making the orally dissolving film as instantly claimed produces a materially different product than orally dissolving film of Park, Bangalore, and Ishise.
In regards to claim 31, it is noted as the amounts of components in the film-forming material are variables that can be modified and change the dry and wet tack properties, which are important for the handling and use of the film. The properties dictate the fragility and stickiness of the film, which all for ease of making, packaging, handling and using the film (see Bangalore, paragraph 0040). Thus the .

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the composition of Park uses a surfactant and thus the instant application does not, examiner points out that the while Park does teach a surfactant, it is taught that it does not have to be included in the composition (see Park, paragraph 0028) and is not a required component of the composition.
In response to applicant’s argument that Bangalore does not disclose the above innovative point of the instant invention and that Bangalore only broadly lists various water-soluble polymer materials in .
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant’s arguments that the tadalafil orally dissolving film of the instant invention exhibits unexpected results, examiner points out that the figures presented in the remarks of 12/11/2020 are difficult to read, and it is unclear which line represents the data for the control and experimental samples.  The Examiner suggests that Applicant use different data points (square, triangle, etc.) as the figures are presented in black and white and not color. 
Further, it is not clear where the data that Applicant references on page 11 of the remarks comes from.  The data/figures presented are different than what is presented in the Figures of the instant specification.  Applicant is reminded that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).   Objective 
Additionally, “[a]n affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).” It appears that the comparison done in the data presented in Applicant’s arguments is done with a contrast preparation that is different from the instant application. For example, in example 1 of the instant application, the amount of the organic acid is 2g, which is 0.5%w/w of the composition, while the contrast preparation uses 10.43%w/w of the organic acid. While the amount of organic acid is close, the amount in the contrast preparation falls out of the range taught by the instant claims. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Further, in order to fully show that the results are unexpected, it is necessary to know all of the components in the films being compared 
Further, it is not clear as to how the instant invention is showing unexpected results as Park teaches that the composition is a quickly soluble oral film that masks the nasty taste and rapidly dissolves in an oral cavity (see Park 0026). Thus the combination of Park, Bangalore, and Ishise would be expected to rapidly dissolve in the mouth while masking any nasty taste. Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). Further, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  
For these reasons, the unexpected results are not persuasive.


Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.A./
Examiner, Art Unit 1611                                                                                                                                                                                                        

/Melissa L Fisher/               Primary Examiner, Art Unit 1611